Citation Nr: 0104813	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for emphysema, claimed 
as a residual of malnutrition.

4.  Entitlement to a disability rating in excess of 70 
percent for service-connected post traumatic stress disorder 
(PTSD), on appeal from the initial grant of service 
connection.

5.  Entitlement to a disability rating in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity, on appeal from the initial grant of 
service connection.

6.  Entitlement to a disability rating in excess of 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1934 to June 
1954.  He was a prisoner of war of the Japanese government 
from May 1942 to September 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted entitlement to service connection 
for PTSD and peripheral neuropathy of both legs, evaluated as 
30 percent disabling and noncompensable, respectively, 
effective from September 16, 1997.  The RO also denied 
entitlement to service connection for ischemic heart disease, 
irritable bowel syndrome, residuals of malnutrition, and 
traumatic arthritis of the back.  

In January 2000, the Board remanded the case to comply with 
due process considerations, including to afford the veteran a 
hearing before a member of the Board.  However, he indicated 
in February 2000 that he did not want such a hearing.

By means of a June 2000 rating decision, the RO granted 
entitlement to service connection for traumatic arthritis of 
the lumbar, dorsal, and cervical spine and assigned a 70 
percent disability rating for service-connected PTSD, a 10 
percent disability rating for service-connected peripheral 
neuropathy of the right lower extremity, and a 10 percent 
disability rating for service-connected peripheral neuropathy 
of the left lower extremity, effective from September 16, 
1997.  The RO's action granting service connection for 
traumatic arthritis of the spine was a full grant of the 
benefit sought, and that there is no longer an outstanding 
issue of fact or law pertaining to this claim.  


FINDINGS OF FACT

1.  In February 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wanted to withdraw his appeal concerning the 
claims of entitlement to service connection for ischemic 
heart disease, irritable bowel syndrome, and emphysema, 
claimed as a residual of malnutrition.

2.  In February 2001, before a timely substantive appeal was 
filed, the Board received notification from the veteran that 
he wanted to withdraw his notice of disagreement (NOD) 
concerning the claims of entitlement to higher ratings for 
PTSD and peripheral neuropathy of the right and left lower 
extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant of the claims of entitlement to service 
connection for ischemic heart disease, irritable bowel 
syndrome, and emphysema, claimed as a residual of 
malnutrition, have been met.  38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2000).

2.  The criteria for withdrawal of a NOD by the appellant of 
the claims of entitlement to disability ratings in excess of 
70 percent for service-connected PTSD, in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity, and in excess of 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity, on appeal from the initial grants of service 
connection, have been met.  38 C.F.R. §§ 20.200, 20.201, 
20.204(a), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In March 1998, the RO granted the veteran entitlement to 
service connection for PTSD and peripheral neuropathy, 
evaluated as 30 percent disabling and noncompensable, 
respectively, effective from September 16, 1997.  The RO also 
denied entitlement to service connection for ischemic heart 
disease, irritable bowel syndrome, and residuals of 
malnutrition.  The veteran was notified of the RO's decision 
by letter dated March 12, 1998.  Later that month, he 
submitted an NOD with the RO's decision denying service 
connection for ischemic heart disease, irritable bowel 
syndrome, and residuals of malnutrition.  A statement of the 
case (SOC) addressing these claims was issued on March 30, 
1998.  In April 1998, the veteran submitted an NOD with the 
RO's decision that assigned 30 percent and noncompensable 
disability ratings for his PTSD and peripheral neuropathy, 
respectively.  He also submitted a substantive appeal to the 
RO in August 1998, concerning the claims for service 
connection for ischemic heart disease, irritable bowel 
syndrome, and residuals of malnutrition. 

In January 2000, the Board remanded the case to comply with 
due process considerations, including to furnish the veteran 
an SOC on the issues of higher evaluations for PTSD and 
bilateral peripheral neuropathy.  By means of a June 2000 
rating decision, the RO assigned a 70 percent disability 
rating for service-connected PTSD, a 10 percent disability 
rating for service-connected peripheral neuropathy of the 
right lower extremity, and a 10 percent disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, effective from September 16, 1997.   A 
supplemental statement of the case addressing these claims 
was issued on June 22, 2000.  

In a signed statement dated July 2, 2000, and received at the 
Board in February 2001, the veteran stated that he withdrew 
all pending issues from consideration.   


II.  Legal analysis

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement may 
be withdrawn in writing before a timely substantive appeal is 
filed.  See 38 C.F.R. §§ 20.201, 20.204(a) (2000).  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§§ 20.202, 20.204(b) (2000).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw either a notice of 
disagreement or substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

In a signed statement received at the Board in February 2001, 
the veteran stated that he withdrew all pending issues from 
consideration.  This is sufficient to withdraw the pending 
issues on appeal.  The veteran has withdrawn his substantive 
appeal concerning the claims for service connection for 
ischemic heart disease, irritable bowel syndrome, and 
emphysema, claimed as a residual of malnutrition, and his NOD 
concerning the claims for higher ratings for PTSD and 
peripheral neuropathy of the lower extremities.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The veteran having withdrawn his appeal, the claim of 
entitlement to service connection for ischemic heart disease 
is dismissed.

The veteran having withdrawn his appeal, the claim of 
entitlement to service connection for irritable bowel 
syndrome is dismissed.

The veteran having withdrawn his appeal, the claim of 
entitlement to service connection for emphysema, claimed as a 
residual of malnutrition, is dismissed.

The veteran having withdrawn his notice of disagreement, the 
claim of entitlement to a disability rating in excess of 70 
percent for service-connected PTSD, on appeal from the 
initial grant of service connection, is dismissed.

The veteran having withdrawn his notice of disagreement, the 
claim of entitlement to a disability rating in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity, on appeal from the initial grant of 
service connection, is dismissed.

The veteran having withdrawn his notice of disagreement, the 
claim of entitlement to a disability rating in excess of 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity, on appeal from the initial grant of 
service connection, is dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

